DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
THIS ACTION IS MADE FINAL.
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Status of the Application
The following is a Final Office Action in response to Examiner's communication of 05/12/2022, Applicant, on 08/11/2022.
Status of Claims
In the present response, the pending claims were not amended. 
Response to Arguments - 35 USC § 101
The arguments have been fully considered, but they are not persuasive.
Regarding applicant’s arguments on page 17 “As discussed and confirmed during the August 4, 2022 Interview, Applicant respectfully appreciates Examiner El-Hage Hassan's confirmation that the claim 1 (and claims 11 and 15) recitation of "determine, based on the analysis of the issue and based on a machine learning based automated incident resolution model, whether the issue is appropriate for automated resolution; and based on a determination that the issue is appropriate for automated resolution, implement automated resolution of the issue to resolve the issue associated with performance of the task or operation of the application or the device" are additional elements that integrate the judicial exception (e.g., classifying and routing an incident ticket) into a practical application.”
The examiner respectfully disagrees.
 	During the August 4, 2022 Interview The Examiner will consult regarding the limitations in the independent claims "determine, based on the analysis of the issue and based on a machine learning based automated incident resolution model, whether the issue is appropriate for automated resolution; and based on a determination that the issue is appropriate for automated resolution, implement automated resolution of the issue to resolve the issue associated with performance of the task or operation of the application or the device" if they integrate the
claims into a practical application where no agreement was reached between the Examiner and Applicant’s representative. The present claims lack technical details about the automated resolution of incident to be considered paratactical application. How the automated resolution is done. If the automated resolution involves installing software, fixing a hardware, or rebooting a computer, it will then integrate the claims into a practical application. The present claims do not recite such details. Simply reciting “based on a determination that the issue is appropriate for automated resolution, implement automated resolution of the issue to resolve the issue associated with performance of the task or operation of the application or the device” does not integrate the claims into a practical application.
As a result, the Examiner maintains the 35 USC § 101 rejection of the pending claims in the present office action.
Response to Arguments - 35 USC § 103
The arguments have been fully considered, but they are not persuasive.
Regarding applicant’s arguments on pages 20-22 “In this regard, the Office Action indicates that Niininen allegedly teaches these features as "Niininen, para. 0034, Niininen teaches "In one embodiment, for actionable alerts, NOC personnel20 create an incident ticket and contact on-call engineers (e.g., T3 engineers) to start resolving the issue"". 
Cited paragraph [0034] of Niininen indicates that "In one embodiment, for actionable alerts, NOC personnel create an incident ticket and contact on-call engineers (e.g., T3 engineers) to start resolving the issue. Historically, NOC personnel use simple filtering and manual correlation using, for instance, runbooks or other standard operating procedure manuals to distinguish actionable alerts from non-actionable alerts. Otlen, NOC personnel wait to check if the alert/alarm will repeat multiple times or whether the self-healing or other automated processes fix the underlying problem automatically before deciding if an alert is actionable. Then, if NOC personnel deem the alert/alarm to be actionable or otherwise critical, the NOC will create an incident ticket (e.g., via a ticketing system) to indicate that the alert/alarm is actionable. In one embodiment, the event broker 1 I 1 can enrich or append the alert (e.g., the data record representing the alert) with related metadata or contextual intonation about the alarm condition causing the alert, the impacted service 101 or application, and the like. This enriched alarm data 113 can then be transmitted to a network monitoring aggregator 115 (e.g., RiverMuse, RightlTnow, etc.) []that acts as a central console for aggregating received alerts from multiple alarm sources 105 and/or services 101 for presentation, tracking, management, resolution, etc. In one embodiment, NOC personnel can access, view, manage, etc. received alerts of the network monitoring aggregator 115 through a client terminal 117." 
Thus, at most, cited paragraph [0034] of Niininen appears to describe how NOC personnel create an incident ticket and contact on-call engineers to resolve an issue. However, Niininen does not teach or suggest that the on-call engineers are selected, based on a machine learning model, from a plurality of on-call engineers to resolve an incident ticket. 
Thus, Niininen fails to teach or suggest "determine, based on the machine learning based incident ticket creation and routing model, support personnel selected from a plurality personnel to resolve the incident ticket", as recited in claim 1”
The examiner respectfully disagrees.
 	Please note that the independent claims were not amended in the present Applicant’s response. The examiner rejected the argued limitations as follow, Niininen teaches and based on a machine learning based incident classification model, whether an incident associated with the issue is actionable or non-actionable; [Niininen, Abstract, Niininen teaches “The predictive machine learning model is trained to classify said each alert as actionable or non-actionable”] This is obvious and straight forward, Niininen teaches an issue actionable or non-actionable based on machine learning predictive model.
63D19-125-03808-PR-USPATENTgenerate, based on a determination that the incident associated with the issue is actionable, and based on a machine learning based incident ticket creation and routing model, an incident ticket associated with the incident; [Niininen, para. 0032, Niininen teaches “Generally, for actionable alerts an incident ticket or report is created, and the operations personnel follow an incident resolution process to resolve the issue impacting a monitored service” emphasis added] Here, Niininen teaches after classifying actionable or non-actionable based on machine learning, an incident ticket is created.
and determine, based on the machine learning based incident ticket creation and routing model, support personnel selected from a plurality of support personnel to resolve the incident ticket [Niininen, para. 0034, Niininen teaches “In one embodiment, for actionable alerts, NOC personnel create an incident ticket and contact on-call engineers (e.g., T3 engineers) to start resolving the issue” wherein support personnel selected from a plurality of support personnel to resolve the incident ticket]. Please note that all three limitations as anticipated by Niininen are tied together. Niininen is classifying actionable or non-actionable based on machine learning, creating incident ticket for actionable issues, and routing to personnel, all based on machine learning.
In conclusion, Applicant’s arguments regarding the prior art references are not persuasive and the Examiner maintains the rejections of the pending claims under 35 USC § 101.
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Specifically, claims 1-20 are directed to an abstract idea without additional elements to integrate the claims into a practical application or to amount to significantly more than the abstract idea.
Claims 1-20 are directed to a process, machine, or manufacture (Step 1), however the claims are directed to the abstract idea of classifying and routing an incident ticket. 
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea. Claim 1 includes limitations for “analyze an issue associated with performance of a task or operation of an application or a device; determine, based on the analysis of the issue, whether the issue is appropriate for resolution; and based on a determination that the issue is appropriate for resolution, implement resolution of the issue to resolve the issue associated with performance of the task or operation of the application or the device; determine, based on a determination that the issue is not appropriate for resolution whether an incident associated with the issue is actionable or non-actionable; generate, based on a determination that the incident associated with the issue is actionable an incident ticket associated with the incident; and determine support personnel selected from a plurality of support personnel to resolve the incident ticket”
The limitations above recite an abstract idea under Step 2A Prong One. More particularly, the limitations above recite certain methods of organizing human activity associated with managing personal behavior or relationships or interactions between people because the elements describe a process for routing incident ticket to representative. As a result, claim 1 recites an abstract idea under Step 2A Prong One.
Claims 11 and 15 recite substantially similar limitations to those presented with respect to claim 1. As a result, claims 11 and 15 recite an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1. Similarly, claims 2-10, 12-14, and 16-20 recite certain methods of organizing human activity associated with managing personal behavior or relationships or interactions between people because the elements describe a process for routing incident ticket to representative. As a result, claims 2-10, 12-14, and 16-20 recite an abstract idea under Step 2A Prong One.
With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application. Claim 1 includes additional elements that do not recite an abstract idea. The additional elements of claim 1 include “A machine learning based incident classification and resolution apparatus comprising: an issue analyzer, executed by at least one hardware processor”, “an automated incident resolver, executed by the at least one hardware processor”, “and based on a machine learning based automated incident resolution model”, “automated”, “and an incident ticket router, executed by the at least one hardware processor”, “and based on a machine learning based incident classification model”, and “and based on a machine learning based incident ticket creation and routing model,”. When considered in view of the claim as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. With respect to the use of machine learning techniques, it is common practice that such computational models/techniques and algorithms are per se of an abstract mathematical nature, irrespective of whether they can be “trained” based on training data. Hence, a mathematical method may contribute to the technical character of an invention, if it serves as technical purpose or if it regards as specific technical implementation motivated by the internal function of a computer. Elements in the present claims do not solve a technical problem, but an administrative/business method, i.e. routing incident ticket. Since the mathematical algorithms or models used in the present application do not serve a technical purpose, but a business purpose, and their implementation does not go beyond generic technical implementation, the use of the artificial intelligence techniques, do not contribute to a technical character and they are to be part of the abstract idea.
As a result, claim 1 does not include additional elements that integrate the abstract ideainto a practical application under Step 2A Prong Two.
As noted above, claims 11 and 15 recite substantially similar limitations to those recited with respect to claim 1. Although claim 15 further recites “A non-transitory computer readable medium having stored thereon machine readable instructions, the machine readable instructions, when executed by at least one hardware processor”, when considered in view of the claims as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claims 11 and 15 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
Claims 2-10, 12-14, and 16-20 do not include additional elements that integrate the abstract idea into a practical application. The dependent claims include additional elements that do not recite an abstract idea. The additional elements in the dependent claims include “an incident recommender” as in claims 2 and 16, “service level agreement analyzer” as in claims 9. When considered in view of the claims as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claims 2-10, 12-14, and 16-20 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea. As noted above, claim 1 includes additional elements that does not recite an abstract idea. The additional elements of claim 1 include “A machine learning based incident classification and resolution apparatus comprising: an issue analyzer, executed by at least one hardware processor”, “an automated incident resolver, executed by the at least one hardware processor”, “and based on a machine learning based automated incident resolution model”, “automated”, “and an incident ticket router, executed by the at least one hardware processor”, “and based on a machine learning based incident classification model”, and “and based on a machine learning based incident ticket creation and routing model,”. The recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claim 1 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
As noted above, claims 11 and 15 recite substantially similar limitations to those recited with respect to claim 1. Although claim 15 further recites “A non-transitory computer readable medium having stored thereon machine readable instructions, the machine readable instructions, when executed by at least one hardware processor”, the recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually. As a result, claims 11 and 15 do not include additional elements that amount to significantly more than the abstract idea under
Step 2B.
Claims 2-10, 12-14, and 16-20 do not include additional elements that amount to significantly more than the abstract idea. The dependent claims include additional elements that do not recite an abstract idea. The additional elements in the dependent claims include “an incident recommender” as in claims 2 and 16, “service level agreement analyzer” as in claims 9. The recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claims 2-10, 12-14, and 16-20 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea. Accordingly, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-3 and 10-12 are rejected under 35 U.S.C. 103 as being un-patentable over Garay (US 20180307756 A1) in view of Ghosh et al. (US 20190066016 A1) and in further view of Niininen et al. (US 20180150758 A1).
Regarding claim 1. Garay teaches A machine learning based incident classification and resolution apparatus comprising: an issue analyzer, executed by at least one hardware processor, to analyze an issue associated with performance of a task or operation of an application or a device; [Garay, para. 0031, Garay teaches “The comparison can also utilize machine learning techniques that analyze at least the path to pain point information and historical information. If the path to pain points are determined to be similar between the current incident and at least one of the other incidents, then resolution information that was previously provided in response to the at least one of the other incidents can be provided to help resolve the current incident.”  Wherein incident classification and resolution using machine learning] 
Garay does not specifically teach, however, Ghosh teaches an automated incident resolver, executed by the at least one hardware processor, to determine, based on the analysis of the issue and based on a machine learning based automated incident resolution model, whether the issue is appropriate for automated resolution; [Ghosh, Abstract, Ghosh teaches “The device may generate a recommendation relating to completion of the one or more tasks using the automated procedure or the manual procedure. The device may communicate with one or more other devices to perform a response action based on the recommendation”, para. 0003 teaches “a device may include one or more processors”, para. 0077 teaches “In some implementations, benchmarking analytics platform 220 may process the data using machine learning, artificial intelligence, heuristics, natural language processing, or another big data technique” Wherein the “The device may generate a recommendation relating to completion of the one or more tasks using the automated procedure or the manual procedure” is equivalent to a determination whether the issue is appropriate for automated resolution] and based on a determination that the issue is appropriate for automated resolution, implement automated resolution of the issue to resolve the issue associated with performance of the task or operation of the application or the device; [Ghosh, Abstract, Ghosh teaches “The device may generate a recommendation relating to completion of the one or more tasks using the automated procedure or the manual procedure. The device may communicate with one or more other devices to perform a response action based on the recommendation” Wherein the “The device may communicate with one or more other devices to perform a response action based on the recommendation” is equivalent to implement automated resolution] and an incident ticket router, executed by the at least one hardware processor, to determine, based on a determination that the issue is not appropriate for automated resolution [Ghosh, Abstract, Ghosh teaches “The device may generate a recommendation relating to completion of the one or more tasks using the automated procedure or the manual procedure. The device may communicate with one or more other devices to perform a response action based on the recommendation”, para. 0003 teaches “a device may include one or more processors”, para. 0077 teaches “In some implementations, benchmarking analytics platform 220 may process the data using machine learning, artificial intelligence, heuristics, natural language processing, or another big data technique” Wherein a determination whether the issue is appropriate for automated or manual resolution]  
Garay teaches a system, method, and non-transitory computer-readable storage medium for identifying resolutions and Ghosh teaches The one or more processors may generate a recommendation relating to completion of the one or more tasks using the automated procedure or the manual procedure. The two references are in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Garay to incorporate the teaching of Ghosh by determining whether or not an issue can be resolved automatically and implement the resolution.  The motivation to combine Garay with Ghosh has the advantage of automating some tasks of software development, such as coding tasks, testing tasks, ticket resolution tasks, or the like [Ghosh, para. 0002]
Garay in view of Ghosh does not specifically teach, however, Niininen teaches and based on a machine learning based incident classification model, whether an incident associated with the issue is actionable or non-actionable; [Niininen, Abstract, Niininen teaches “The predictive machine learning model is trained to classify said each alert as actionable or non-actionable”] 
63D19-125-03808-PR-USPATENTgenerate, based on a determination that the incident associated with the issue is actionable, and based on a machine learning based incident ticket creation and routing model, an incident ticket associated with the incident; [Niininen, para. 0032, Niininen teaches “Generally, for actionable alerts an incident ticket or report is created, and the operations personnel follow an incident resolution process to resolve the issue impacting a monitored service” emphasis added] and determine, based on the machine learning based incident ticket creation and routing model, support personnel selected from a plurality of support personnel to resolve the incident ticket [Niininen, para. 0034, Niininen teaches “In one embodiment, for actionable alerts, NOC personnel create an incident ticket and contact on-call engineers (e.g., T3 engineers) to start resolving the issue” wherein support personnel selected from a plurality of support personnel to resolve the incident ticket] 
Niininen teaches predictive machine learning model is trained to classify said each alert as actionable or non-actionable. The reference is in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Garay in view of Ghosh to incorporate the teaching of Niininen by determining whether or not an issue is actionable or non-actionable and create a ticket.  The motivation to combine Garay in view of Ghosh with Niininen has the advantage of quickly and accurately classifying alerts as actionable or non-actionable [Niininen, para. 0001].  
Regarding claim 2. Garay in view of Ghosh and Niininen teaches all of the limitations of claim 1 (as above). Further, Garay teaches further comprising: an incident recommender, executed by the at least one hardware processor, to generate, for the selected support personnel, recommendations that include an incident nature recommendation, an incident resolution recommendation, and an incident knowledge base article recommendation [Garay, para. 0029, Garay teaches “The resolution information can be identified via a list of search results that is returned from the database query to provide the client device with recommendations (or resolution options) for resolving the current issue”  Wherein a recommendation based on a list of search is equivalent to an incident resolution recommendation. Further, para. 0029 teaches “The resolution information can be identified via a list of search results that is returned from the database query to provide the client device with recommendations (or resolution options) for resolving the current issue. If the list is empty or no list is returned because no applicable resolution options could be found, the client device could be redirected to a page on the customer instance to create and submit an incident report/ticket. The created incident report can include the path to pain related information and additional information that can be submitted” whereinthe path to pain related information is equivalent to an incident nature recommendation and knowledge base article recommendation].  
Regarding claim 3. Garay in view of Ghosh and Niininen teaches all of the limitations of claim 2 (as above). Further, Garay teaches wherein the incident recommender is executed by the at least one hardware processor, to generate, for the selected support personnel, the incident nature recommendation by: ascertaining incident data for the incident; analyzing the incident data by a trained machine learning based incident nature model; and determining, based on the analysis of the incident data by the trained machine 64D19-125-03808-PR-USPATENT learning based incident nature model, the incident nature recommendation [Garay, para. 0024, Garay teaches “path to pain point descriptions can be formulated, organized (e.g., using a machine learning organizer or system), and stored in a database for easy lookup and reuse, associated areas corresponding to the incident can be categorized, and resolution options comprising related solutions (e.g., resolution options generated using the incidents and known errors and associated recorded data and information) are provided thereby streamlining the resolution process of the experienced incidents” wherein using machine learning for the path to pain related information (nature of incident) to provide recommendations].  
Regarding claim 10. Garay in view of Ghosh and Niininen teaches all of the limitations of claim 1 (as above). Garay in view of Ghosh does not specifically teach, however, Niininen teaches wherein the incident ticket router is executed by the at least one hardware processor to determine, based on the determination that the issue is not appropriate for automated resolution and based on the machine learning based incident classification model, whether the incident associated with the issue is actionable or non-actionable by: comparing, based on the machine learning based incident classification model, the incident to historical incidents to determine whether the incident associated with the issue is actionable or non-actionable [Niininen, Abstract, Niininen teaches “The predictive machine learning model is trained to classify said each alert as actionable or non-actionable”. Further, para. 0033 teaches “For example, 98% of the alerts received at a NOC has historically been non-actionable, with only the remaining 2% actionable” wherein comparing incident to historical incidents to determine whether the incident associated with the issue is actionable or non-actionable]  
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Garay in view of Ghosh to incorporate the teaching of Niininen by determining whether or not an issue is actionable or non-actionable based on historical incidents.  The motivation to combine Garay in view of Ghosh with Niininen has the advantage of quickly and accurately classifying alerts as actionable or non-actionable [Niininen, para. 0001].
Regarding claim 11. Garay teaches A method for machine learning based incident classification and resolution, the method comprising: analyzing, by at least one hardware processor, an issue associated with performance of a task or operation of an application or a device; [Garay, claim 10 (a method) and para. 0031, Garay teaches “The comparison can also utilize machine learning techniques that analyze at least the path to pain point information and historical information. If the path to pain points are determined to be similar between the current incident and at least one of the other incidents, then resolution information that was previously provided in response to the at least one of the other incidents can be provided to help resolve the current incident.”  Wherein incident classification and resolution using machine learning] 
Garay does not specifically teach, however, Ghosh teaches determining, by the at least one hardware processor, based on the analysis of the issue and based on a machine learning based automated incident resolution model, whether the issue is appropriate for automated resolution; [Ghosh, Abstract, Ghosh teaches “The device may generate a recommendation relating to completion of the one or more tasks using the automated procedure or the manual procedure. The device may communicate with one or more other devices to perform a response action based on the recommendation”, para. 0003 teaches “a device may include one or more processors”, para. 0077 teaches “In some implementations, benchmarking analytics platform 220 may process the data using machine learning, artificial intelligence, heuristics, natural language processing, or another big data technique” Wherein the “The device may generate a recommendation relating to completion of the one or more tasks using the automated procedure or the manual procedure” is equivalent to a determination whether the issue is appropriate for automated resolution] based on a determination that the issue is appropriate for automated resolution, implementing, by the at least one hardware processor, automated resolution of the issue to resolve the issue associated with performance of the task or operation of the application or the device; [Ghosh, Abstract, Ghosh teaches “The device may generate a recommendation relating to completion of the one or more tasks using the automated procedure or the manual procedure. The device may communicate with one or more other devices to perform a response action based on the recommendation” Wherein the “The device may communicate with one or more other devices to perform a response action based on the recommendation” is equivalent to implement automated resolution] determining, by the at least one hardware processor, based on a determination that the issue is not appropriate for automated resolution  [Ghosh, Abstract, Ghosh teaches “The device may generate a recommendation relating to completion of the one or more tasks using the automated procedure or the manual procedure. The device may communicate with one or more other devices to perform a response action based on the recommendation”, para. 0003 teaches “a device may include one or more processors”, para. 0077 teaches “In some implementations, benchmarking analytics platform 220 may process the data using machine learning, artificial intelligence, heuristics, natural language processing, or another big data technique” Wherein a determination whether the issue is appropriate for automated or manual resolution]  
Garay teaches a system, method, and non-transitory computer-readable storage medium for identifying resolutions and Ghosh teaches The one or more processors may generate a recommendation relating to completion of the one or more tasks using the automated procedure or the manual procedure. The two references are in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Garay to incorporate the teaching of Ghosh by determining whether or not an issue can be resolved automatically and implement the resolution.  The motivation to combine Garay with Ghosh has the advantage of automating some tasks of software development, such as coding tasks, testing tasks, ticket resolution tasks, or the like [Ghosh, para. 0002]
Garay in view of Ghosh does not specifically teach, however, Niininen teaches and based on a machine learning based incident classification model, whether an incident associated with the issue is actionable or non-actionable; [Niininen, Abstract, Niininen teaches “The predictive machine learning model is trained to classify said each alert as actionable or non-actionable”] generating, by the at least one hardware processor, based on a determination that the incident associated with the issue is actionable, and based on a machine learning based incident ticket creation and routing model, an incident ticket associated with the incident; [Niininen, para. 0032, Niininen teaches “Generally, for actionable alerts an incident ticket or report is created, and the operations personnel follow an incident resolution process to resolve the issue impacting a monitored service” emphasis added] determining, by the at least one hardware processor, based on the machine learning based incident ticket creation and routing model, support personnel selected 69D19-125-03808-PR-USPATENT from a plurality of support personnel to resolve the incident ticket; [Niininen, para. 0034, Niininen teaches “In one embodiment, for actionable alerts, NOC personnel create an incident ticket and contact on-call engineers (e.g., T3 engineers) to start resolving the issue” wherein support personnel selected from a plurality of support personnel to resolve the incident ticket] 
Niininen teaches predictive machine learning model is trained to classify said each alert as actionable or non-actionable. The reference is in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Garay in view of Ghosh to incorporate the teaching of Niininen by determining whether or not an issue is actionable or non-actionable and create a ticket.  The motivation to combine Garay in view of Ghosh with Niininen has the advantage of quickly and accurately classifying alerts as actionable or non-actionable [Niininen, para. 0001].  
Further, Garay teaches and generating, by the at least one hardware processor, for the selected support personnel, recommendations that include an incident nature recommendation, an incident resolution recommendation, and an incident knowledge base article recommendation [Garay, para. 0029, Garay teaches “The resolution information can be identified via a list of search results that is returned from the database query to provide the client device with recommendations (or resolution options) for resolving the current issue”  Wherein a recommendation based on a list of search is equivalent to an incident resolution recommendation. Further, para. 0029 teaches “The resolution information can be identified via a list of search results that is returned from the database query to provide the client device with recommendations (or resolution options) for resolving the current issue. If the list is empty or no list is returned because no applicable resolution options could be found, the client device could be redirected to a page on the customer instance to create and submit an incident report/ticket. The created incident report can include the path to pain related information and additional information that can be submitted” wherein the path to pain related information is equivalent to an incident nature recommendation and knowledge base article recommendation].
Regarding claim 12, the claim recites analogous limitations to claim 3 above, and is therefore rejected on the same premise. Claim 3 is an apparatus claim while claim 12 is directed to a method which is anticipated by Garay claim 10.
 	Claims 9, 15-16, and 20 are rejected under 35 U.S.C. 103 as being un-patentable over Garay in view of Ghosh, in further view of Niininen, and in further view of  Grace Daniel Douglas (GB 2469742 A) hereinafter Grace.
Regarding claim 9. Garay in view of Ghosh and Niininen teaches all of the limitations of claim 1 (as above). Garay in view of Ghosh and Niininen does not specifically teach, however, Grace teaches further comprising: a service level agreement analyzer, executed by the at least one hardware processor, to determine, for the incident, a service level agreement severity and an incident duration; and determine, based on the service level agreement severity, the incident duration, and time allotted for resolving the incident, a service level agreement breach [Grace, page 22 second paragraph, Grace teaches “The general information section 562 lists the description, start date, end date, duration, root cause owner, incident ticket number, problem ticket number, severity, did the resolution meet the service level agreement, the related playbook, and the time and date of the last update” wherein duration, severity, and service level agreement breach (did the resolution meet the service level agreement)] 
Grace teaches track, measure, and resolve incidents (e.g. failed or problem customer interactions) that occur throughout an organization. The reference is in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Garay in view of Ghosh and Niininen to incorporate the teaching of Grace by determining service level agreement breach.  The motivation to combine Garay in view of Ghosh and Niininen with Grace has the advantage of, when the incidents relate to small issues, the personnel necessary to troubleshoot and fix the issue may only he tied up for a short period of time, however this time could be avoided with a more efficient system. When the incidents are significant, the process can take weeks to resolve and involve personnel being sent on-site or communicating on the phone with associates for a considerable amount of time in order to resolve the incidents. This time intensive process removes key associates from their day-to-day responsibilities on a long term basis [Grace, Background].    
  	Regarding claim 15. Garay teaches A non-transitory computer readable medium having stored thereon machine readable instructions, the machine readable instructions, when executed by at least one hardware processor, cause the at least one hardware processor to: [Garay, claim 16, Garay teaches “A non-transitory computer-readable storage medium for identifying resolutions, wherein the non-transitory computer-readable storage medium includes executable instructions that, when executed by a processor, facilitate performance of operations, the operations comprising”] analyze an issue associated with performance of a task or operation ofan 71D19-125-03808-PR-USPATENT application or a device; [Garay, para. 0031, Garay teaches “The comparison can also utilize machine learning techniques that analyze at least the path to pain point information and historical information. If the path to pain points are determined to be similar between the current incident and at least one of the other incidents, then resolution information that was previously provided in response to the at least one of the other incidents can be provided to help resolve the current incident.”  Wherein incident classification and resolution using machine learning] 
Garay does not specifically teach, however, Ghosh teaches determine, based on the analysis of the issue and based on a machine learning based automated incident resolution model, whether the issue is appropriate for automated resolution; [Ghosh, Abstract, Ghosh teaches “The device may generate a recommendation relating to completion of the one or more tasks using the automated procedure or the manual procedure. The device may communicate with one or more other devices to perform a response action based on the recommendation”, para. 0003 teaches “a device may include one or more processors”, para. 0077 teaches “In some implementations, benchmarking analytics platform 220 may process the data using machine learning, artificial intelligence, heuristics, natural language processing, or another big data technique” Wherein the “The device may generate a recommendation relating to completion of the one or more tasks using the automated procedure or the manual procedure” is equivalent to a determination whether the issue is appropriate for automated resolution] based on a determination that the issue is appropriate for automated resolution, implement automated resolution of the issue to resolve the issue associated with performance of the task or operation of the application or the device; [Ghosh, Abstract, Ghosh teaches “The device may generate a recommendation relating to completion of the one or more tasks using the automated procedure or the manual procedure. The device may communicate with one or more other devices to perform a response action based on the recommendation” Wherein the “The device may communicate with one or more other devices to perform a response action based on the recommendation” is equivalent to implement automated resolution] determine, based on a determination that the issue is not appropriate for automated resolution [Ghosh, Abstract, Ghosh teaches “The device may generate a recommendation relating to completion of the one or more tasks using the automated procedure or the manual procedure. The device may communicate with one or more other devices to perform a response action based on the recommendation”, para. 0003 teaches “a device may include one or more processors”, para. 0077 teaches “In some implementations, benchmarking analytics platform 220 may process the data using machine learning, artificial intelligence, heuristics, natural language processing, or another big data technique” Wherein a determination whether the issue is appropriate for automated or manual resolution]  
Garay teaches a system, method, and non-transitory computer-readable storage medium for identifying resolutions and Ghosh teaches The one or more processors may generate a recommendation relating to completion of the one or more tasks using the automated procedure or the manual procedure. The two references are in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Garay to incorporate the teaching of Ghosh by determining whether or not an issue can be resolved automatically and implement the resolution.  The motivation to combine Garay with Ghosh has the advantage of automating some tasks of software development, such as coding tasks, testing tasks, ticket resolution tasks, or the like [Ghosh, para. 0002]
Garay in view of Ghosh does not specifically teach, however, Niininen teaches and based on a machine learning based incident classification model, whether an incident associated with the issue is actionable or non-actionable; [Niininen, Abstract, Niininen teaches “The predictive machine learning model is trained to classify said each alert as actionable or non-actionable”] generate, based on a determination that the incident associated with the issue is actionable, and based on a machine learning based incident ticket creation and routing model, an incident ticket associated with the incident; [Niininen, para. 0032, Niininen teaches “Generally, for actionable alerts an incident ticket or report is created, and the operations personnel follow an incident resolution process to resolve the issue impacting a monitored service” emphasis added] determine, based on the machine learning based incident ticket creation and routing model, support personnel selected from a plurality of support personnel to resolve the incident ticket; [Niininen, para. 0034, Niininen teaches “In one embodiment, for actionable alerts, NOC personnel create an incident ticket and contact on-call engineers (e.g., T3 engineers) to start resolving the issue” wherein support personnel selected from a plurality of support personnel to resolve the incident ticket] 
Niininen teaches predictive machine learning model is trained to classify said each alert as actionable or non-actionable. The reference is in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Garay in view of Ghosh to incorporate the teaching of Niininen by determining whether or not an issue is actionable or non-actionable and create a ticket.  The motivation to combine Garay in view of Ghosh with Niininen has the advantage of quickly and accurately classifying alerts as actionable or non-actionable [Niininen, para. 0001] 
Garay in view of Ghosh and Niininen does not specifically teach, however, Grace teaches determine, for the incident, a service level agreement severity and an incident duration; and determine, based on the service level agreement severity, the incident duration, and time allotted for resolving the incident, a service level agreement breach [Grace, page 22 second paragraph, Grace teaches “The general information section 562 lists the description, start date, end date, duration, root cause owner, incident ticket number, problem ticket number, severity, did the resolution meet the service level agreement, the related playbook, and the time and date of the last update” wherein duration, severity, and service level agreement breach (did the resolution meet the service level agreement)] 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Garay in view of Ghosh and Niininen to incorporate the teaching of Grace by determining service level agreement breach.  The motivation to combine Garay in view of Ghosh and Niininen with Grace has the advantage of, when the incidents relate to small issues, the personnel necessary to troubleshoot and fix the issue may only he tied up for a short period of time, however this time could be avoided with a more efficient system. When the incidents are significant, the process can take weeks to resolve and involve personnel being sent on-site or communicating on the phone with associates for a considerable amount of time in order to resolve the incidents. This time intensive process removes key associates from their day-to-day responsibilities on a long term basis [Grace, Background].   
Regarding claim 16, the claim recites analogous limitations to claim 2 above, and is therefore rejected on the same premise. Claim 2 is an apparatus claim while claim 16 is directed to a non-transitory computer readable medium which is anticipated by Garay claim 16.
Regarding claim 20, the claim recites analogous limitations to claim 10 above, and is therefore rejected on the same premise. Claim 10 is an apparatus claim while claim 20 is directed to a non-transitory computer readable medium which is anticipated by Garay claim 16.
Conclusion
Applicant's arguments dated 08/11/2022 are not  persuasive. Accordingly, the Examiner maintains the 35 USC § 101 and the 35 USC § 103 rejections of the pending claims in the present Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication from the examiner should be directed to Abdallah El-Hagehassan whose telephone number is (571) 272-0819.  The examiner can normally be reached on Monday- Friday 8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information of published applications may be obtained from either private PAIR or public PAIR. Status information of unpublished applications is available through private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the private PAIR system, contact the electronic business center (EBC) at (866) 271-9197 (toll-free). If you would like assistance from a USPTO customer service representative or access to the automated information system, call (800) 786-9199 (in US or Canada) or (571) 272-1000.

/ABDALLAH A EL-HAGE HASSAN/
Examiner, Art Unit 3623
/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623